ORDER
Original jurisdiction is assumed. Let the writ of mandamus issue. The Court Clerk of Carter County is directed to file petitioner's petition, accompanied by a sworn affidavit that the prisoner is a pauper along with proof of his inmate's trust fund account, manifesting his poverty. The petition is to be file-stamped, showing the date that it was initially received because the prisoner was in compliance with 12 O.S8. § 922; 12 0.8. § 2003.1(C), and 28 0.8. § 152(E).
VOTE ON ASSUMPTION OF ORIGINAL JURISDICTION:
HODGES, LAVENDER, OPALA, KAUGER, SUMMERS, and BOUDREAU, JJ., Concur.
HARGRAVE, C.J., WATT, V.C.J., and WINCHESTER, J., Dissent.
VOTE FOR PUBLICATION:
HODGES, LAVENDER, OPALA, KAUGER, SUMMERS, and BOUDREATU, JJ., Concur.
HARGRAVE, C.J., WATT, V.C.J., and WINCHESTER, J., Dissent.